     Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 1 of 18 PageID #: 1




HOFMANN & SCHWEITZER
212 West 35th Street, 12th Floor
New York, New York 10001
Tel: 212-465-8840
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
JASON GELLMAN,

                                   Plaintiff,
        against-                                                        COMPLAINT

PORT AUTHORITY OF NEW YORK AND                                          Docket No.: 1:20-cv-2360
NEW JERSEY, RED HOOK CONTAINER
TERMINAL, LLC , RED HOOK TERMINALS and
RED HOOK CONRO TERMINALS, LLC,

                                    Defendants.
--------------------------------------------------------------------x

                                        JURY TRIAL DEMANDED

        Plaintiff JASON GELLMAN claims of the defendants, PORT AUTHORITY OF NEW

YORK AND NEW JERSEY, RED HOOK CONTAINER TERMINAL, LLC, RED HOOK

TERMINALS and RED HOOK CONRO TERMINALS, LLC, damages upon the following

causes of action:

                                      JURISDICTION AND PARTIES

1.                 Plaintiff is a citizen of the State of New York.

2.                 At all times herein mentioned defendant, PORT AUTHORITY OF NEW YORK

                   AND NEW JERSEY (hereinafter "PORT AUTHORITY"), was and is a bi-state

                   agency approved by Congress and amenable to suit in the State of New York.
     Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 2 of 18 PageID #: 2



                                                2

3.              At all times hereinafter mentioned defendant RED HOOK CONTAINER

                TERMINAL, LLC (hereinafter “RHCT, LLC”) was and is a domestic limited

                liability company that is doing business in the State of New York.

4.              At all times hereinafter mentioned defendant RED HOOK TERMINALS

                (hereinafter “RHT”) was and is a multi-faceted terminal operator and stevedore

                company that is currently operating in Brooklyn, NY; Newark, NJ; Baltimore,

                MD and Freeport, TX.

5.              At all times hereinafter mentioned defendant RHT operates a cross harbor barge

                between Red Hook Container Terminal in Brooklyn, NY and Red Hook Conro

                Terminal in Newark, NJ.

6.              At all times hereinafter mentioned defendant RED HOOK CONRO

                TERMINAL, LLC (hereinafter “CONRO”) was and is a foreign limited liability

                company that is doing business in the State of New York.

7.              On or about December 11, 2018, plaintiff was in the employ of American

                Maritime Services. As such, plaintiff was a covered employee as defined under

                33 U.S.C. § 901 et seq., commonly known as the Longshore and Harbor

                Workers Compensation Act (hereinafter “LHWCA”).

8.              The jurisdiction of this Court over this claim arises under and by virtue of

                the General Admiralty and Maritime Law, and under the court’s admiralty

                Jurisdiction, 28 U.S.C. § 1333 and through the operation of the Longshore and

                Harbor Workers Compensation Act, and in particular, 33 U.S.C. § 901 et seq.

9.              Venue is properly placed in the United States District Court for the Eastern

                District of New York since the incident occurred here, defendant maintains its
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 3 of 18 PageID #: 3



                                             3

             place of business here, many of the witnesses are located here, and this is the

             most convenient place for the trial.

10.          The freight barge NEW JERSEY (hereinafter the “NEW JERSEY”) upon

             information and belief, is an American-flagged vessel traversing United States

             waters and is currently in the navigable waters of New York. Said Barge’s

             official Coast Guard Number is 1033082.

                   AS AND FOR A FIRST CAUSE OF ACTION
               VESSEL NEGLIGENCE AGAINST PORT AUTHORITY

11.          At all times herein mentioned PORT AUTHORITY is, and on or about

             December 11, 2018 was, the owner of the aforementioned vessel NEW

             JERSEY, or owner pro hac vice.

12.          Upon information and belief, at all times material hereto defendant PORT

             AUTHORITY possessed the vessel NEW JERSEY in coastwise and intra-

             coastal commerce.

13.          Upon information and belief, at all times material hereto defendant PORT

             AUTHORITY operated the vessel NEW JERSEY in coastwise and intra-coastal

             commerce.

14.          Upon information and belief, at all times material hereto defendant PORT

             AUTHORITY managed the vessel NEW JERSEY in coastwise and intra-coastal

             commerce.

15.          Upon information and belief, at all times material hereto defendant PORT

             AUTHORITY controlled the vessel NEW JERSEY in coastwise and intra-

             coastal commerce.
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 4 of 18 PageID #: 4



                                             4

16.          Upon information and belief, at all times material hereto defendant PORT

             AUTHORITY was the bareboat charterer, and/or was the owner pro hac vice of

             the vessel NEW JERSEY.

17.          On or about December 11, 2018, plaintiff was in the employ of American

             Maritime Services as a lasher. As such, plaintiff was a covered employee as

             defined under 33 U.S.C. § 901 et seq., commonly known as the Longshore and

             Harbor Workers Compensation Act (hereinafter “LHWCA”).

18.          On or about December 11, 2018, plaintiff was performing his assigned work for

             American Maritime Services aboard defendant PORT AUTHORITY’s vessel

             NEW JERSEY, while the vessel was upon the navigable waters of the United

             States at Red Hook Container Terminal’s facility in Brooklyn, New York.

19.          On or about December11, 2018, plaintiff was working on the vessel NEW

             JERSEY that was owned, operated, managed, bareboat chartered or otherwise

             within the control of the PORT AUTHORITY.

20.          On or about December 11, 2018, plaintiff was assigned to perform work, as a

             lasher aboard the vessel NEW JERSEY described above.

21.          Pursuant to 33 U.S.C. § § 905(b) and 933, plaintiff is entitled to bring a claim

             against vessel owners and operators where vessels cause him injury.

22.          On or about December 11, 2018 plaintiff, while in the course of his

             employment, was struck in the face by a twist lock that fell off of a container

             that was being removed from the vessel NEW JERSEY, via crane, and thereby

             sustained the serious personal injuries described more fully below due to

             inadequate warnings, inadequate equipment and the inherently dangerous
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 5 of 18 PageID #: 5



                                               5

             conditions of the vessel and its appurtenances. Specifically, plaintiff was

             injured due to a defective twist lock that fell from a container and struck plaintiff

             in the face and defendant is also liable for such other acts of negligence as the

             evidence will show.

23.          Plaintiff's injuries were caused by the unsafe conditions and the negligence of

             the defendant PORT AUTHORITY, by its agents, servants, workmen and

             employees and by the dangerous conditions and appurtenances that existed on

             its vessel NEW JERSEY.

24.          Plaintiff’s injuries were caused by statutory and regulatory violations, including

             but not limited to, the violation of the ISM Code, OSHA regulations and related

             enactments, as the evidence will show.

25.          Defendant failed to provide reasonable and adequate protection to the lives,

             health and safety of plaintiff as required by law, failed to correct hazardous

             conditions upon the vessel NEW JERSEY failed to provide adequate protections

             to plaintiff, failed to provide a twist lock that would not fail and/or fall from a

             container that was hoisted above plaintiff or other device that would provide

             plaintiff with a safe place to work on its vessel, failed to warn of the hazardous

             conditions that existed on the vessel NEW JERSEY. PORT AUTHORITY, as

             vessel owner, caused and created the hazardous conditions which caused

             plaintiff’s injuries. Despite PORT AUTHORITY’S knowledge of the existence

             of these conditions, it failed to provide adequate equipment given the reasonable

             foreseeability of harm to plaintiff; it failed to provide a safe place for plaintiff to

             work; it failed to exercise that degree of care which a reasonably prudent vessel
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 6 of 18 PageID #: 6



                                               6

             owner would have exercised in like circumstances; and defendant is otherwise

             careless, reckless and negligent in its maintenance, operation, securing,

             ownership, possession and control of its vessel; and is otherwise liable for

             plaintiff’s injuries pursuant to its negligence and its breach of statutes, rules,

             standards and regulations applicable to it, or those to which reference in the

             industry is made which create a reasonable standard of conduct with which it

             failed to comply.

26.          Due to the negligence of the defendant PORT AUTHORITY, and the dangerous

             conditions of the vessel as set forth above, plaintiff's muscles, nerves, tendons,

             and blood vessels were severely wrenched, sprained, bruised and otherwise

             injured; he sustained an injury to his head, his face, his left eye and his teeth; he

             sustained internal injuries, the full extent of which is not yet known; he

             sustained severe injury and shock to his nerves and nervous system; he has in

             the past required and will in the future require medical treatment, care and

             attention; he has in the past been and will in the future be obliged to expend

             monies and incur obligations for medical care and attention; he has in the past

             suffered and will in the future continue to suffer agonizing aches, pains and

             mental anguish; he has in the past been disabled from performing his usual

             duties, occupations and avocations; and has in the past suffered a loss of

             earnings, and will in the future suffer diminution in earnings capacity.

27.          By reason of the foregoing, plaintiff claims compensatory damages in an amount

             found fair and reasonable by the trier of fact, plus claims for such costs, fees

             and interest as the law allows.
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 7 of 18 PageID #: 7



                                            7

                    AS AND FOR A SECOND CAUSE OF ACTION
                    VESSEL NEGLIGENCE AGAINST RHCT, LLC

28.          At all times herein mentioned RHCT, LLC is, and on or about December 11,

             2018 was, the owner of the aforementioned vessel NEW JERSEY, or owner pro

             hac vice.

29.          Upon information and belief, at all times material hereto defendant RHCT, LLC

             possessed the vessel NEW JERSEY in coastwise and intra-coastal commerce.

30.          Upon information and belief, at all times material hereto defendant RHCT, LLC

             operated the vessel NEW JERSEY in coastwise and intra-coastal commerce.

31.          Upon information and belief, at all times material hereto defendant RHCT, LLC

             managed the vessel NEW JERSEY in coastwise and intra-coastal commerce.

32.          Upon information and belief, at all times material hereto defendant RHCT, LLC

             controlled the vessel NEW YORK in coastwise and intra-coastal commerce.

33.          Upon information and belief, at all times material hereto defendant RHCT, LLC

             was the bareboat charterer, and/or was the owner pro hac vice of the vessel

             NEW JERSEY.

34.          On or about December 11, 2018, plaintiff was in the employ of American

             Maritime Services as a lasher. As such, plaintiff was a covered employee as

             defined under 33 U.S.C. § 901 et seq., commonly known as the Longshore and

             Harbor Workers Compensation Act (hereinafter “LHWCA”).

35.          On or about December 11, 2018, plaintiff was performing lashing work for

             American Maritime Services aboard defendant RHCT, LLC’s vessel NEW
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 8 of 18 PageID #: 8



                                              8

             JERSEY, while the vessel was upon the navigable waters of the United States at

             Red Hook Container Terminal’s facility in Brooklyn, New York.

36.          On or about December 11, 2018, plaintiff was working on the vessel NEW

             JERSEY that was owned, operated, managed, bareboat chartered or otherwise

             within the control of the RHCT, LLC.

37.          On or about December 11, 2018, plaintiff was assigned to perform work, as a

             lasher, aboard the vessel NEW JERSEY described above.

38.          Pursuant to 33 U.S.C. § § 905(b) and 933, plaintiff is entitled to bring a claim

             against vessel owners and operators where vessels cause him injury.

39.          On or about December 11, 2018 plaintiff, while in the course of his

             employment, was struck in the face by a twist lock that fell off of a container

             that was being re moved from the vessel NEW JERSEY, via crane, and thereby

             sustained the serious personal injuries described more fully below due to

             inadequate warnings, inadequate equipment and the inherently dangerous

             conditions of the vessel and its appurtenances. Specifically, plaintiff was

             injured due to a defective twist lock that fell from a container and struck plaintiff

             in the face and defendant is also liable for such other acts of negligence as the

             evidence will show.

40.          Plaintiff's injuries were caused by the unsafe conditions and the negligence of

             the defendant RHCT, LLC, by its agents, servants, workmen and employees

             and by the dangerous conditions and appurtenances that existed on its vessel

             NEW JERSEY.
  Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 9 of 18 PageID #: 9



                                               9

41.          Plaintiff’s injuries were caused by statutory and regulatory violations, including

             but not limited to, the violation of the ISM Code, OSHA regulations and related

             enactments, as the evidence will show.

42.          Defendant failed to provide reasonable and adequate protection to the lives,

             health and safety of plaintiff as required by law, failed to correct hazardous

             conditions upon the vessel NEW JERSEY, failed to provide adequate

             protections to plaintiff, failed to provide a twist lock that would not fail and/or

             fall from a container that was hoisted above plaintiff or other device that would

             provide plaintiff with a safe place to work on its vessel, failed to warn of the

             hazardous conditions that existed on the vessel, failed to warn of the hazardous

             conditions that existed on the vessel NEW JERSEY. RHCT, LLC, as vessel

             owner and operator and terminal operator, caused and created the hazardous

             conditions which caused plaintiff’s injuries. Despite RHCT, LLC’s knowledge,

             in its capacity as vessel owner, operator and terminal operator of the existence of

             these conditions, it failed to provide adequate equipment given the reasonable

             foreseeability of harm to plaintiff; it failed to provide a safe place for plaintiff to

             work and means to disembark the vessel; it failed to exercise that degree of care

             which a reasonably prudent vessel owner would have exercised in like

             circumstances; and defendant is otherwise careless, reckless and negligent in its

             maintenance, operation, securing, ownership, possession and control of its

             Vessel; and is otherwise liable for plaintiff’s injuries pursuant to its negligence

             and its breach of statutes, rules, standards and regulations applicable to it, or
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 10 of 18 PageID #: 10



                                               10

             those to which reference in the industry is made which create a reasonable

             standard of conduct with which it failed to comply.

43.          Due to the negligence of the defendant RHCT, LLC, and the dangerous

             conditions of the vessel and terminal as set forth above, plaintiff's muscles,

             nerves, tendons, and blood vessels were severely wrenched, sprained, bruised

             and otherwise injured; he sustained an injury to his head, his face, his left eye

             and his teeth; he sustained internal injuries, the full extent of which is not yet

             known; he sustained severe injury and shock to his nerves and nervous system;

             he has in the past required and will in the future require medical treatment, care

             and attention; he has in the past been and will in the future be obliged to expend

             monies and incur obligations for medical care and attention; he has in the past

             suffered and will in the future continue to suffer agonizing aches, pains and

             mental anguish; he has in the past been disabled from performing his usual

             duties, occupations and avocations; and has in the past suffered a loss of

             earnings, and will in the future suffer diminution in earnings capacity.

44.          By reason of the foregoing, plaintiff claims compensatory damages in an amount

             found fair and reasonable by the trier of fact, plus claims for such costs, fees

             and interest as the law allows.

                     AS AND FOR A THIRD CAUSE OF ACTION
                       VESSEL NEGLIGENCE AGAINST RHT

45.          At all times herein mentioned RHT is, and on or about December 11, 2018 was,

             the owner of the aforementioned vessel NEW JERSEY, or owner pro hac vice.
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 11 of 18 PageID #: 11



                                              11

46.          Upon information and belief, at all times material hereto defendant RHT

             possessed the vessel NEW JERSEY in coastwise and intra-coastal commerce.

47.          Upon information and belief, at all times material hereto defendant RHT

             operated the vessel NEW JERSEY in coastwise and intra-coastal commerce.

48.          Upon information and belief, at all times material hereto defendant RHT

             managed the vessel NEW JERSEY in coastwise and intra-coastal commerce.

49.          Upon information and belief, at all times material hereto defendant RHT

             controlled the vessel NEW JERSEY in coastwise and intra-coastal commerce.

50.          Upon information and belief, at all times material hereto defendant RHT was the

             bareboat charterer, and/or was the owner pro hac vice of the vessel NEW

             JERSEY.

51.          On or about December 11, 2018, plaintiff was in the employ of American

             Maritime Services as a lasher. As such, plaintiff was a covered employee as

             defined under 33 U.S.C. § 901 et seq., commonly known as the Longshore and

             Harbor Workers Compensation Act (hereinafter “LHWCA”).

52.          On or about December 11, 2018, plaintiff was performing lashing work for

             American Maritime Services aboard defendant RHT’s vessel NEW JERSEY,

             while the vessel was upon the navigable waters of the United States at Red Hook

             Container Terminal’s facility in Brooklyn, New York.

53.          On or about December 11, 2018, plaintiff was working on the vessel NEW

             JERSEY that was owned, operated, managed, bareboat chartered or otherwise

             within the control of the RHT.
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 12 of 18 PageID #: 12



                                             12

54.          On or about December 11, 2018, plaintiff was assigned to perform work, as a

             lasher, aboard the vessel NEW JERSEY described above.

55.          Pursuant to 33 U.S.C. § § 905(b) and 933, plaintiff is entitled to bring a claim

             against vessel owners and operators where vessels cause him injury.

56.          On or about December 11, 2018 plaintiff, while in the course of his

             employment, was struck in the face by a twist lock that fell off of a container

             that was being removed from the vessel NEW JERSEY, via crane, and thereby

             sustained the serious personal injuries described more fully below due to

             inadequate warnings, inadequate equipment and the inherently dangerous

             conditions of the vessel and its appurtenances. Specifically, plaintiff was

             injured due to a defective twist lock that fell from a container and struck plaintiff

             in the face and defendant is also liable for such other acts of negligence as the

             evidence will show.

57.          Plaintiff's injuries were caused by the unsafe conditions and the negligence of

             the defendant RHT, by its agents, servants, workmen and employees and by the

             dangerous conditions that existed on its vessel NEW JERSEY.

58.          Plaintiff’s injuries were caused by statutory and regulatory violations, including

             the violation of the ISM Code, OSHA regulations and related enactments, as the

             evidence will show.

59.          Defendant failed to provide reasonable and adequate protection to the lives,

             health and safety of plaintiff as required by law, failed to correct hazardous

             conditions upon the vessel NEW JERSEY, failed to provide adequate

             protections to plaintiff, failed to provide a twist lock that would not fail and/or
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 13 of 18 PageID #: 13



                                              13

             fall from a container that was hoisted above plaintiff or other device that would

             provide plaintiff with a safe place to work on its vessel, failed to warn of the

             hazardous conditions that existed on the vessel, failed to warn of the hazardous

             conditions that existed on the vessel NEW JERSEY. RHT, as vessel owner,

             caused and created the hazardous conditions which caused plaintiff’s injuries.

             Despite RHT’s knowledge, in its capacity as vessel owner, of the existence of

             these conditions, it failed to provide adequate equipment given the reasonable

             foreseeability of harm to plaintiff; it failed to provide a safe place for plaintiff to

             work and means to disembark the vessel; it failed to exercise that degree of care

             which a reasonably prudent vessel owner would have exercised in like

             circumstances; and defendant is otherwise careless, reckless and negligent in its

             maintenance, operation, securing, ownership, possession and control of its

             Vessel; and is otherwise liable for plaintiff’s injuries pursuant to its negligence

             and its breach of statutes, rules, standards and regulations applicable to it, or

             those to which reference in the industry is made which create a reasonable

             standard of conduct with which it failed to comply.

60.          Due to the negligence of the defendant RHT, and the dangerous conditions of

             the vessel as set forth above, plaintiff's muscles, nerves, tendons, and blood

             vessels were severely wrenched, sprained, bruised and otherwise injured; he

             sustained an injury to his head, his face, his left eye and his teeth; he sustained

             internal injuries, the full extent of which is not yet known; he sustained severe

             injury and shock to his nerves and nervous system; he has in the past required

             and will in the future require medical treatment, care and attention; he has in the
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 14 of 18 PageID #: 14



                                               14

             past been and will in the future be obliged to expend monies and incur

             obligations for medical care and attention; he has in the past suffered and will in

             the future continue to suffer agonizing aches, pains and mental anguish; he has

             in the past been disabled from performing his usual duties, occupations and

             avocations; and has in the past suffered a loss of earnings, and will in the future

             suffer diminution in earnings capacity.

61.          By reason of the foregoing, plaintiff claims compensatory damages in an amount

             found fair and reasonable by the trier of fact, plus claims for such costs, fees

             and interest as the law allows.

                     AS AND FOR A FOURTH CAUSE OF ACTION
                       VESSEL NEGLIGENCE AGAINST CONRO

62.          At all times herein mentioned CONRO is, and on or about December 11, 2018

             was, the owner of the aforementioned vessel NEW JERSEY, or owner pro hac

             vice.

63.          Upon information and belief, at all times material hereto defendant CONRO

             possessed the vessel NEW JERSEY in coastwise and intra-coastal commerce.

64.          Upon information and belief, at all times material hereto defendant CONRO

             operated the vessel NEW JERSEY in coastwise and intra-coastal commerce.

65.          Upon information and belief, at all times material hereto defendant CONRO

             managed the vessel NEW JERSEY in coastwise and intra-coastal commerce.

66.          Upon information and belief, at all times material hereto defendant CONRO

             controlled the vessel NEW JERSEY in coastwise and intra-coastal commerce.
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 15 of 18 PageID #: 15



                                             15

67.          Upon information and belief, at all times material hereto defendant CONRO was

             the bareboat charterer, and/or was the owner pro hac vice of the vessel NEW

             JERSEY.

68.          On or about December 11, 2018, plaintiff was in the employ of American

             Maritime Services as a lasher. As such, plaintiff was a covered employee as

             defined under 33 U.S.C. § 901 et seq., commonly known as the Longshore and

             Harbor Workers Compensation Act (hereinafter “LHWCA”).

69.          On or about December 11, 2018, plaintiff was performing lashing work for

             American Maritime Services aboard defendant CONRO’s vessel NEW

             JERSEY, while the vessel was upon the navigable waters of the United States at

             Red Hook Container Terminal’s facility in Brooklyn, New York.

70.          On or about December 11, 2018, plaintiff was working on the vessel NEW

             JERSEY that was owned, operated, managed, bareboat chartered or otherwise

             within the control of CONRO.

71.          On or about December 11, 2018, plaintiff was assigned to perform work, as a

             lasher, aboard the vessel NEW JERSEY described above.

72.          Pursuant to 33 U.S.C. § § 905(b) and 933, plaintiff is entitled to bring a claim

             against vessel owners and operators where vessels cause him injury.

73.          On or about December 11, 2018 plaintiff, while in the course of his

             employment, was struck in the face by a twist lock that fell off of a container

             that was being removed from the vessel NEW JERSEY, via crane, and thereby

             sustained the serious personal injuries described more fully below due to

             inadequate warnings, inadequate equipment and the inherently dangerous
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 16 of 18 PageID #: 16



                                              16

             conditions of the vessel and its appurtenances. Specifically, plaintiff was

             injured due to a defective twist lock that fell from a container and struck plaintiff

             in the face and defendant is also liable for such other acts of negligence as the

             evidence will show.

74.          Plaintiff's injuries were caused by the unsafe conditions and the negligence of

             the defendant CONRO, by its agents, servants, workmen and employees and by

             the dangerous conditions that existed on its vessel NEW JERSEY.

75.          Plaintiff’s injuries were caused by statutory and regulatory violations, including

             but not limited to, the violation of the ISM Code, OSHA regulations and related

             enactments, as the evidence will show.

76.          Defendant failed to provide reasonable and adequate protection to the lives,

             health and safety of plaintiff as required by law, failed to correct hazardous

             conditions upon the vessel NEW JERSEY, failed to provide adequate

             protections to plaintiff, failed to provide a twist lock that would not fail and/or

             fall from a container that was hoisted above plaintiff or other device that would

             provide plaintiff with a safe place to work on its vessel, failed to warn of the

             hazardous conditions that existed on the vessel, failed to warn of the hazardous

             conditions that existed on the vessel NEW JERSEY. CONRO, as vessel owner,

             caused and created the hazardous conditions which caused plaintiff’s injuries.

             Despite CONRO’s knowledge, in its capacity as vessel owner, of the existence

             of these conditions, it failed to provide adequate equipment given the reasonable

             foreseeability of harm to plaintiff; it failed to provide a safe place for plaintiff to

             work and means to disembark the vessel; it failed to exercise that degree of care
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 17 of 18 PageID #: 17



                                             17

             which a reasonably prudent vessel owner would have exercised in like

             circumstances; and defendant is otherwise careless, reckless and negligent in its

             maintenance, operation, securing, ownership, possession and control of its

             Vessel; and is otherwise liable for plaintiff’s injuries pursuant to its negligence

             and its breach of statutes, rules, standards and regulations applicable to it, or

             those to which reference in the industry is made which create a reasonable

             standard of conduct with which it failed to comply.

77.          Due to the negligence of the defendant CONRO, and the dangerous conditions

             of the vessel as set forth above, plaintiff's muscles, nerves, tendons, and blood

             vessels were severely wrenched, sprained, bruised and otherwise injured; he

             sustained an injury to his head, his face, his left eye and his teeth; he sustained

             internal injuries, the full extent of which is not yet known; he sustained severe

             injury and shock to his nerves and nervous system; he has in the past required

             and will in the future require medical treatment, care and attention; he has in the

             past been and will in the future be obliged to expend monies and incur

             obligations for medical care and attention; he has in the past suffered and will in

             the future continue to suffer agonizing aches, pains and mental anguish; he has

             in the past been disabled from performing his usual duties, occupations and

             avocations; and has in the past suffered a loss of earnings, and will in the future

             suffer diminution in earnings capacity.

78.          By reason of the foregoing, plaintiff claims compensatory damages from

             defendants in an amount found fair and reasonable by the trier of fact, plus

             claims for such costs, fees and interest as the law allows.
 Case 1:20-cv-02360-BMC Document 1 Filed 05/27/20 Page 18 of 18 PageID #: 18



                                           18

       WHEREFORE, plaintiff demands judgment against defendants as aforesaid on the

above causes of action.

Dated: New York, New York                HOFMANN & SCHWEITZER
       May 27, 2020
                                         By:/s/ Timothy F. Schweitzer
                                                 Timothy F Schweitzer
                                                 Attorneys for Plaintiff
                                                 212 West 35th Street, 12th Floor
                                                 New York, N.Y. 10001
                                                 Tel: (212) 465-8840
